ORDER

PER CURIAM.
Harry Mason (claimant) appeals from an order of the Labor and Industrial Relations Commission affirming the Workers’ Compensation award of the Administrative Law Judge. On appeal, claimant contends the Labor and Industrial Relations Commission erred in that the Worker’s Compensation award failed to compensate him for certain incurred medical expenses. We affirm.
We have reviewed the briefs of the parties and the legal file and find no error. The decision is supported by competent and substantial evidence on the whole record. An extended opinion reciting the detailed facts and restating the principles of law would serve no jurisprudential purpose nor have any precedential value. The judgment of the Labor and Industrial Relations Commission is affirmed in accordance with Rule 84.16(b).